Exhibit 10.22.5.9.1

 

 

FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

AS ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER

AND COLLATERAL AGENT

AND

THE LENDERS SIGNATORY HERETO

Effective

September 30, 2010

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I

   DEFINITIONS      1   

  1.1

   Terms Defined Above      1   

  1.2

   Terms Defined in Agreement      1   

  1.3

   References      2   

  1.4

   Articles and Sections      2   

  1.5

   Number and Gender      2   

  1.6

   Negotiated Transaction      2   

ARTICLE II

   AMENDMENTS      2   

  2.1

   Amendment to Section 6.7      2   

  2.2

   Amendment to Section 6.8      3   

ARTICLE III

   RATIFICATION AND ACKNOWLEDGMENT      4   

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES      4   

ARTICLE V

   MISCELLANEOUS      5   

  5.1

   Parties in Interest      5   

  5.2

   Rights of Third Parties      5   

  5.3

   Counterparts      5   

  5.4

   Integration      5   

  5.5

   Invalidity      5   

  5.6

   Governing Law      5   

  5.7

   Scope of Amendment      5   

 

- i -



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of September 30, 2010 (the
“Effective Date”), by and among PRIMEENERGY CORPORATION, a Delaware corporation
(the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation,
PRIME OPERATING COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY,
a West Virginia corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an
Oklahoma corporation, E O W S MIDLAND COMPANY, a Texas corporation, each lender
that is a signatory hereto (individually, together with its successors and
assigns, a “Lender” and collectively, together with their respective successors
and assigns, the “Lenders”) and COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, as agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and any other Lender Hedge Counterparties (in such capacities, together with its
successors in such capacity pursuant to the terms of the Second Amended and
Restated Credit Agreement referred to hereinafter, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Initial Guarantors (as such term is defined in such
Second Amended and Restated Credit Agreement), the Lenders and the Agent are
parties to that certain Second Amended and Restated Credit Agreement dated
effective July 30, 2010 (the “Agreement”), to which reference is here made for
all purposes;

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent are
desirous of amending the Agreement in the particulars hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth herein, the Borrower, the Initial
Guarantors, the Lenders and the Agent agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined Above. As used in this First Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrower,” “Effective Date,” “Lender” and “Lenders” shall have the meaning
assigned to such term hereinabove.

1.2 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.



--------------------------------------------------------------------------------

 

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

AMENDMENTS

2.1 Amendment to Section 6.7. Section 6.7 of the Agreement is amended to read as
follows in its entirety:

“6.7 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person; provided, however, the foregoing restriction
shall not apply to (a) advances or extensions of credit in the form of accounts
receivable incurred in the ordinary course of business and upon terms common in
the industry for such accounts receivable, (b) advances to employees for the
payment of expenses in the ordinary course of business not exceeding $100,000 in
the aggregate for the Borrower on a consolidated basis with its consolidated
Subsidiaries, but expressly excluding Prime Offshore LLC, (c) loans or advances
by the Borrower or any Domestic Subsidiary of the Borrower to a Subsidiary
Guarantor, (d) loans or advances to limited partnerships in which the interest
of the Borrower therein is subject to a first priority Lien in favor of the
Agent to secure the Obligations (other than Chase Energy, L.P., a Texas limited
partnership) outstanding as of December 31, 2009 and additional loans and
advances to such limited partnerships made thereafter not exceeding $1,000,000
in the aggregate each calendar year when considered together with Investments in
such limited partnerships which are the subject of clause (f) in the proviso
appearing in Section 6.8, (e) loans or advances to Chase Energy, L.P., a Texas
limited partnership, outstanding at December 31, 2009 and additional loans and
advances to Chase Energy, L.P., a Texas limited partnership, made thereafter not
exceeding $1,000,000 (net of amounts received from Chase Energy, L.P., a Texas
limited partnership, during the relevant calendar year as repayments of loans or
advances or as dividends or distributions) in the aggregate each calendar year
when considered with Investments in Chase Energy, L.P., a Texas limited
partnership, which are the subject of clause (g) in the proviso appearing in
Section 6.8 or (f) so long as (i) no Default, Event of Default or Deficiency
exists or would result therefrom and after giving effect thereto the Available
Commitment equals at least fifteen percent (15%) of the then existing Commitment
Amount, (ii) no portion of the proceeds thereof is used by Prime Offshore L.L.C.
to pay principal owing on the Artic Loan and (iii) the principal owing on the
Artic Loan does not exceed $20,000,000, loans or advances to Prime Offshore
LLC.”

 

-2-



--------------------------------------------------------------------------------

 

2.2 Amendment to Section 6.8. Section 6.8 of the Agreement is amended to read as
follows in its entirety:

“6.8 Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of
(i) debt securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof, with
maturities of no more than one year, (ii) commercial paper of a domestic issuer
rated at the date of acquisition at least P-2 by Moody’s Investor Service, Inc.
or A-2 by Standard & Poor’s Corporation and with maturities of no more than one
year from the date of acquisition or (iii) repurchase agreements covering debt
securities or commercial paper of the type permitted in this Section,
certificates of deposit, demand deposits, eurodollar time deposits, overnight
bank deposits and bankers’ acceptances, with maturities of no more than one year
from the date of acquisition, issued by or acquired from or through any Lender
or any bank or trust company organized under the laws of the United States of
America or any state thereof and having capital surplus and undivided profits
aggregating at least $100,000,000, (c) other short-term Investments similar in
nature and degree of risk to those described in clause (b) of this Section 6.8,
(d) Investments in money-market funds sponsored or administered by Persons
acceptable to the Agent and which funds invest in short-term Investments similar
in nature and degree of risk to those described in clause (b) of this
Section 6.8, (e) evidences of loans or advances not prohibited by the provisions
of Section 6.7, (f) Investments in limited partnerships in which the interest of
the Borrower therein is subject to a first priority Lien in favor of the Agent
to secure the Obligations (other than Chase Energy, L.P., a Texas limited
partnership) existing as of December 31, 2009 and additional Investments in such
limited partnerships made thereafter not exceeding $1,000,000 in the aggregate
each calendar year when considered together with loans and advances to such
limited partnerships which are the subject of clause (d) in the proviso
appearing in Section 6.7, (g) Investments in Chase Energy, L.P., a Texas limited
partnership, existing as of December 31, 2009 and additional Investments in
Chase Energy, L.P., a Texas limited partnership, made thereafter not exceeding
$1,000,000 (net of amounts received from Chase Energy, L.P., a Texas limited
partnership, during the relevant calendar year as dividends or distributions or
as repayments of loans or advances) in the aggregate each calendar year when
considered with loans or advances to Chase Energy, L.P., a Texas limited
partnership, which are the subject of clause (e) appearing in Section 6.7,
(h) so long as (i) no Default, Event of Default or Deficiency exists or would
result therefrom and after giving effect thereto the Available Commitment equals
at least fifteen percent (15%) of the then existing Commitment Amount, (ii) no
portion of the proceeds thereof is used by Prime Offshore L.L.C. to pay
principal owing on the Artic Loan and (iii) the principal owing on the Artic
Loan does not exceed $20,000,000, Investments in Prime Offshore LLC or
(i) Investments in Subsidiary Guarantors.”

 

-3-



--------------------------------------------------------------------------------

 

ARTICLE III

RATIFICATION AND ACKNOWLEDGMENT

Each of the Borrower, the Initial Guarantors, the Lenders and the Agent does
hereby adopt, ratify and confirm the Agreement, as amended hereby, and
acknowledges and agrees that the Agreement, as amended hereby, and each of the
other Loan Documents to which it is a party is and remains in full force and
effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Initial Guarantors does hereby re-make in favor of
the Lenders and the Agent each of the representations and warranties made by it
in the Loan Documents to which it is a party and further represents and warrants
that each of such representations and warranties made by it remains true and
correct as of the date of execution of this Amendment. Further to the foregoing,
the Borrower and each of the Initial Guarantors specifically represents and
warrants to the Lenders and the Agent that no Default or Event of Default exists
as of the date of execution of this Amendment and giving effect to this
Amendment.

 

-4-



--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

5.1 Parties in Interest. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

5.2 Rights of Third Parties. Except as provided in Section 5.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

5.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Amendment containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.

5.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

5.5 Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AMENDMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AMENDMENT.

5.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF
LAWS.

5.7 Scope of Amendment. This Amendment shall constitute a Loan Document. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

(Signatures appear on following pages)

 

-5-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment to Second Amended and Restated Credit
Agreement is executed effective as of the Effective Date.

 

BORROWER: PRIMEENERGY CORPORATION By:  

 

  Beverly A. Cummings   Executive Vice President, Treasurer   and Chief
Financial Officer INITIAL GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer PRIME OPERATING
COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer EASTERN OIL WELL
SERVICE COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer

(Signatures continue on following pages)

 

-6-



--------------------------------------------------------------------------------

 

SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer E O W S MIDLAND
COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer

(Signatures continue on following pages)

 

-7-



--------------------------------------------------------------------------------

 

AGENT: COMPASS BANK

(successor in interest to Guaranty Bank, FSB),

as Agent

By:  

 

  Kathleen J. Bowen   Senior Vice President LENDER: COMPASS BANK (successor in
interest to Guaranty Bank, FSB) By:  

 

  Kathleen J. Bowen   Senior Vice President

(Signatures continue on following pages)

 

-8-



--------------------------------------------------------------------------------

 

LENDER: BNP PARIBAS By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

(Signatures continue on following pages)

 

-9-



--------------------------------------------------------------------------------

 

LENDER: JPMORGAN CHASE BANK, N.A. By:  

 

  Jo Linda Papadakis   Authorized Officer

(Signatures continue on following page)

 

-10-



--------------------------------------------------------------------------------

 

LENDER: AMEGY BANK NATIONAL ASSOCIATION By:  

 

  Mark A. Serice   Senior Vice President

 

-11-